May 14, 1918. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Peurifoy, refusing to appoint a receiver and refusing to continue an ex parte temporary restraining order granted by his Honor, Judge M.L. Smith. *Page 285 
His Honor, Judge Peurifoy, inquired into the facts of the case sufficiently for the purpose, not of deciding the case on its merits, but to determine whether or not in the exercise of his discretion he would appoint or refuse to appoint a receiver and grant the temporary restraining order asked for. This he had clearly the right to do, and in the exercise of the discretion vested in him he refused both. We see no error in his order as complained of.
The appeal is dismissed, and order appealed from affirmed.
MESSRS. JUSTICES HYDRICK and FRASER concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE GAGE absent.